To His Excellency the Governor and the Honorable Council:

The undersigned justices of the supreme court return the following reply to the questions contained in your resolution filed in the supreme court on March 31,1977.
Your questions are as follows:
1. Were the provisions of the 1976 Referendum to Amend Article 33 of the Second Part of the New Hampshire Constitution effective in changing the date for summoning persons chosen Senators from 14 days prior to the first Wednesday of December to 14 days prior to the first Wednesday of January and, in specifying that same date for summoning persons chosen Representatives ?
2. If it was not, who may presently summon the persons chosen Senators and Representatives and on what date are they to be summoned ?
As stated in your request, part II, article 3 was amended when resolution 14 of the 1974 constitutional convention, which provided for an organizational meeting of the senate and house on the first Wednesday of December was approved by the voters on November 5, 1974. In addition, part II, article 33 was also amended by adoption of the same resolution to change the date of meeting of the senators biennially from the first Wednesday in January to the first Wednesday of December. However resolution 14 did not change that part of New Hampshire Constitution, part II, article 33 which required that “the governor and a majority of the council .. . examine the returned copies of such records” (of the votes) and notify those chosen “to attend and take their seats on that day.”
Resolution 86 adopted by the voters in November 1976 provided a change in part II, article 33 to transfer the duty of examining the returned copies of the records of the voters and summoning those chosen to take their seats from the Governor and Council to the secretary of state. At the time resolution 86 was adopted by the convention, no change had been made in the date of “the first *314Wednesday of January.” That resolution was not concerned with the date but rather with transferring the duty from the Governor and Council to the secretary of state.
The question submitted to the voters on November 2, 1976, relative to resolution 86 asked if they were in favor of amending the constitution “to specify that the receipt and counting of ballots and notification of winners in biennial election contests will be handled by the Secretary of State . . . ?” The Voters’ Guide informed the voters that the constitution then provided that the Governor and Council must examine the record of votes but that the technical job was being done by the secretary of state and that the Governor and Council acted on his advice but that if the amendment was adopted the secretary of state would be required to examine the records and notify the winners. Nowhere was any mention made of a change in dates.
In our opinion, this resolution was concerned only with the transfer of responsibility and not with the date the legislature was to meet and the voters were not informed that the adoption would undo the change in dates which they had made by adoption of resolution 14 in November 1974. Opinion of the Justices, 115 N.H. 104, 333 A.2d 714 (1975); Concrete Co. v. Rheaume Builders, 101 N.H. 59, 132 A.2d 133 (1957); Gerber v. King, 107 N.H. 495, 225 A.2d 620 (1967).
Our answer to your first question, therefore, is that the provisions of the 1976 referendum to amend part II, article 33 were not effective in changing the month from December to January.
Our answer to your second question is that the secretary of state may presently summon the persons chosen senators and representatives 14 days prior to the first Wednesday of December. The article should be printed as adopted by the voters in November 1976 except that the month should be changed to December.
Frank R. Kenison
Edward J. Lampron
William A. Grimes
Maurice P. Bois
Charles G. Douglas III
April 11, 1977
*315Michael R. LaFontaine filed memorandum in behalf of George B. Roberts, Jr., Speaker of the House of Representatives.